It is true that the truck in which appellee was riding backed into the warehouse and therefore faced the highway, and the collision occurred when it was coming out, while the converse was stated in the opinion, and it is also true that the court was not aware of the existence of chapter 332, Laws of 1932, of which section 9 is a part. It is impossible for the members of the court to keep in mind all the statutory laws of the state. The briefs in this case made no reference whatever to the statute. In the suggestion of error appellee admits that his counsel was derelict in that respect.
Section 9 of chapter 332, Laws of 1932, provides, in substance, that all motorbusses and motortrucks shall be operated on the right-hand side of the middle line of the highway, except when passing motor vehicles proceeding in the same direction, or in avoiding obstructions, or washouts existing on the side of the road on which the bus or truck is traveling, or when in wet weather to so operate would be injurious to gravel roads, but such bus or truck shall allow full and unimpeded clearance of half the width of the roadway at all times whenever another vehicle, of whatever kind, desires to pass such bus or truck, either traveling in the same or opposite direction. However, the conclusion reached by the court *Page 89 
would have been the same had it known of the existence of the statute, and of the fact that the truck faced the highway instead of the warehouse.
The trouble with appellee's position is that he undertook by his instructions to inform the jury of the law of his case, and fell short to the extent that the instructions were calculated to mislead the jury. The jury should have been informed as to what constituted excessive speed — more than twenty miles an hour in any municipality, section 5569, Code of 1930 — and that motor trucks were required to keep on the right-hand side of the center line of the highway, except under the conditions named in section 9 of chapter 332, Laws of 1932, and, if they believed from the preponderance of the evidence that appellant violated either of these statutes and that such violation proximately contributed to the collision and injury, they should find a verdict for the plaintiff. This was not done. The jury were left entirely to guess at what constituted negligence under the law.
Suggestion of error overruled.